DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 25, 2020.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Ryan C. Smith (Reg. No. 67,957) on March 8, 2022.

The Abstract has been amended as follows: 

Abstract
An electrostatic chuck device includes: an electrostatic chuck part having, as a main surface, a mounting surface on which a plate-shaped sample is mounted, an electrostatic attraction electrode; a base part configured to cool the electrostatic chuck part; a heater disposed in a layered manner between the electrostatic chuck part and the base part; and an adhesion layer which bonds and integrates the electrostatic chuck part and the base part together, in which the electrostatic chuck part is provided with a first through-hole, the base part is provided with a second through-hole communicating with the first through-hole, the adhesion layer is provided with a third through-hole communicating with the first through-hole and the second through-hole, a tubular insulator is fixed in the second through-hole, and an end of the insulator located on the electrostatic chuck part side is separated from the electrostatic chuck part with a space interposed therebetween.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “the base part is provided with a second through-hole communicating with the first through-hole, the adhesion layer is provided with a third through-hole communicating with the first through-hole and the second through-hole, an end of the insulator which is located on the electrostatic chuck part side is separated from the electrostatic chuck part with a space interposed therebetween”.
Claims 2 – 9 are allowed by dependence on claim 1. 

The closest prior art is considered to be Yamaguchi (US 2015/0279714 A1) and Sasaki (US 2014/0376148 A1). 
Yamaguchi teaches an electrostatic chuck device (110 – Fig. 1) comprising: an electrostatic chuck part (11 – Fig. Fig. 1, Fig. 8) which has, as a main surface ([0008] lines 2-4), a mounting surface (11a – Fig. 1) on which a plate-shaped sample (W – Fig. 1) is mounted, and is provided with an electrostatic attraction electrode (12 – Fig. 1) ([0068] lines 6-10); a base part (50 – Fig. 1, Fig. 8) which is disposed on a side opposite to the mounting surface (11a – Fig. 1) with respect to the electrostatic chuck part (11 – Fig. 1, Fig. 8) and is configured to cool the electrostatic chuck part (11 – Fig. 1, Fig. 8); a heater (91 – Fig. 8) which is disposed in a layered manner between the electrostatic chuck part (11 – Fig. 1, Fig. 8) and the base part (50 – Fig. 1, Fig. 8) or in an interior of the electrostatic chuck part; and an adhesion layer (60 – Fig. 8) which bonds and integrates the electrostatic chuck part (11 – Fig. 1, Fig. 8) and the base part (50 – Fig. 1, Fig. 8) together, wherein the electrostatic chuck part (11 – Fig. 8) is provided with a first through-hole (15 – Fig. 8), the base part (50 – Fig. 8) is provided with a second through-hole (53 – Fig. 8), the adhesion layer (60 – Fig. 8) is provided with a third through-hole (65 – Fig. 8).
Sasaki teaches an electrostatic chuck device (1 – Fig. 1, Fig. 2) comprising: an electrostatic chuck part (2 – Fig. 1, Fig. 2) which has, as a main surface, a mounting surface (top surface of electrostatic chuck part 2 – Fig. 1, Fig. 2) on which a plate-shaped sample (W – Fig. 1, Fig. 2) is mounted, and is provided 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Takebayashi (US 2020/0090959 A1) teaches a member for a semiconductor manufacturing apparatus includes a plate, at least one through hole, and an insulating pipe (cylindrical member). The plate is formed of an alumina sintered body, has a front surface serving as a wafer placement surface, and includes therein an electrode. The through hole penetrates through the plate in a thickness direction. The insulating pipe is formed of an alumina sintered body and is joined to a rear surface of the plate with a first joining layer having a ring shape and formed of an alumina sintered body interposed between the insulating pipe and the rear surface of the plate.
Nagamoto (US 2018/0201545 A1) teaches an electrostatic chuck portion 2 which has a loading surface on one main surface (upper surface) side and has a disc shape in a plan view, a base portion for temperature adjustment 3 which is provided below the electrostatic chuck portion 2, is thick enough to adjust the electrostatic chuck portion 2 to a desired temperature, and has a disc shape in a plan view, and a focus ring 10 provided in a circular shape which is concentric with the disc-shaped electrostatic chuck portion 2. In addition, the electrostatic chuck portion 2 and the base portion for temperature adjustment 3 are adhered to each other through an adhesive layer 8 provided between the electrostatic chuck portion 2 and the base portion for temperature adjustment 3; the electrostatic chuck device 1 has a pin insertion hole 28 provided so as to penetrate the base portion for temperature adjustment 3 and the loading plate 11 in the thickness direction thereof. Into this pin insertion hole 28, a lift pin for plate-shaped sample separation is inserted. In the inner circumferential portion of the pin insertion hole 28, a tubular insulator 29 is provided.
Dunn (US 9,202,727 B2) teaches a substrate supporting assembly in a reaction space includes a heater, a substrate support member, and a shim positioned between the heater and the substrate support member; and a plurality of through holes 36 extend through heating portion 32 and are arranged to receive a sleeve 38 therein. Advantageously, lift pins 40 may then traverse through sleeve 38 and through holes 42 in susceptor 18 to raise and lower substrate 16 for loading and unloading.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836